Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Corrected Notice of Allowability is to clarify the examiner’s amendment with respect to claim 17.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/30/2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cleaning mechanism in claim 1; drying mechanism in claim 1; position adjusting mechanism in claims 11 and 17; and glass delivery mechanism in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, a cleaning mechanism is interpreted to include upper and lower slides, a motor, a drive mechanism and brushes, or equivalents thereof; a drying mechanism is interpreted to include upper and lower slides, an air duct and air blades; a position adjusting mechanism is interpreted to include a motor, a crank reducer, cranks, and tie rods, or pulleys, a drive shaft and a driver, or equivalents thereof; and a glass delivery mechanism is interpreted to include a frame and drive groups, or equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 2, replace the phrase “the top” in line 4 with “a top”; and replace the phrase “the bottom” in line 5 with “a bottom”.
	Claim 4, replace the phrase “group comprises” in line 1 with “groups comprise”; replace the phrase “the top” in line 4 with “a top”; replace the phrase “the top” in line 5 with “a top”; replace both occurrences of the phrase “the bottom” in line 7 with “a bottom” and replace the phrase “the bottom end” in line 9 with “a bottom end”.
	Claim 5, replace the phrase “the output” in line 5 with “an output”.
	Claim 6, replace the phrase “body 1” in line 2 with “body”.
	Claim 8, replace the phrase “the top” in line 4 with “a top”; and replace the phrase “the bottom” in line 5 with “a bottom”.
	Claim 9, replace the phrase “the output” in line 3 with “an output”; and replace the phrase “the top” in line 4 with “a top”.
	Claim 10, replace the phrase “the top” in line 3 with “a top”; and replace the phrase “the bottom” in line 4 with “a bottom”.
	Claim 11, replace the phrase “the horizontal” in lines 4, 6 and 8 with “a horizontal”.
	Claim 12, replace the phrase “the middle” in line 5 with “a middle”; replace the phrase “the top” in line 7 with “a top”; replace the phrase “the upper” in line 9 with “an upper”; replace the phrase “the upper brush” in lines 9-10 with “an upper brush”; replace the phrase “the upper” in line 10 with “an upper”; replace the phrase “the bottom” in line 11 with “a bottom”; replace the phrase “the bottom” in line 12 with “a bottom”; replace the phrase “the lower” in line 14 with “a lower”; and replace both occurrences of the phrase “the lower” in line 15 with “a lower”.
	Claim 15, replace the phrase “third drive group” in line 1 with “plurality of third drive groups”; replace the word “reduce” in line 4 with “reducer”; replace the phrase “the output” in line 6 with “an output”; replace the phrase “the top” in line 6 with “a top”; and replace the phrase “the bottom” in line 9 with “a bottom”.
	Claim 17, replace the word “mechanism” in line 1 with “mechanisms”; replace the word “comprises” in line 2 with “comprise”; replace the phrase “the two ends” in line 5 with “two ends”; and replace the phrase “the two ends” in line 10 with “two ends”.
	Claim 19, replace the phrase “the back” in line 4 with “a back”.
	Claim 20, replace the phrase “the position” in line 3 with “a position”.

	Thus, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 6,301,930 to Warner et al., which teaches an apparatus for washing curved sheets of glass, and US 4,352,221 to Revells et al., which teaches an apparatus for washing curved sheets.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the box body comprises two openings on two side of the box body; wherein, the single- curved glass enters the box body through one opening and exits the box body through the other opening; the transmission mechanism comprises a first drive group and two second drive groups; wherein, the first drive group is slidably disposed on the box body; the second drive groups are disposed on the box body and on two sides of the first drive group; the second drive groups are to deliver the single-curved glass in the box body; the cleaning mechanism is slidably disposed on the box body to clean the single-curved glass; and the drying mechanism is slidably disposed on the box body and to dry the single-curved glass, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714